Taft, J.
We think that dedicating the twenty-five feet as a street eighteen years ago, and opening it, is evidence of an absolute dedication; and if there were any *230implied condition by describing it as part of a fifty-foot street, such condition was long since waived by actually opening the street without requiring the dedication of the other twenty-five feet.
This dedication was so long ago as to be complete, without any formal acceptance by ordinance. It had, as we think, been accepted before the enactment of the law, which required the acceptance of a dedication by ordinance. The street, therefore, was a public street within the control of the city, and, as such, a proper subject of improvement by grading and paving. This is according to a decision of this court made several years since in the ease of Wilby v. Bonte. Indeed, it was the duty of the city to improve it. The assessment appears to have been legal, and we see no reason to disturb the finding or judgment of the court at Special Term.
Judgment affirmed.